Citation Nr: 1436538	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-34 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for impotence.

4.  Entitlement to service connection for an acquired psychiatric disorder as secondary to a right shoulder disorder.

5.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of right shoulder surgery.


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006, September 2007, and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the benefits sought on appeal. The Veteran relocated during the pendency of the appeal; jurisdiction over his claims has thus been transferred to the RO in Reno, Nevada.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed a claim seeking service connection for "depression/anxiety," the Board notes that the Veteran has been diagnosed with multiple acquired psychiatric disorders, including both depression and adjustment disorder.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's claim is more accurately classified as a claim for service connection for an acquired psychiatric disorder.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran and his fiancée testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in December 2013.  A transcript of the hearing has been associated with the Veteran's claims file.  

Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claim for service connection for a right shoulder disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

(The decision below addresses the Veteran's petition to reopen a previously denied claim of service connection for a right shoulder disorder, as well as his claims for service connection for a right hip disorder and impotence.  The underlying service connection issue, as well as the claims remaining on appeal, are addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  In an April 2001 rating decision, the RO denied the Veteran's claim for service connection for a right shoulder disorder.  The Veteran did not appeal that decision.

2.  Evidence received since the April 2001 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a right shoulder disorder, and raises a reasonable possibility of substantiating the claim.

3.  A right hip disorder was not demonstrated in service or until many years thereafter; the Veteran does not have a right hip disorder that is attributable to military service.

4.  Impotence was not demonstrated in service or until many years thereafter; the Veteran's impotence is not attributable to military service.


CONCLUSIONS OF LAW

1.  An April 2001 rating decision that denied the Veteran's claim of service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).

2.  Since the prior final denial of the claim of service connection for a right shoulder disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran does not have a right hip disorder that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

4.  The Veteran does not have impotence that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished. 

In this respect, through a January 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims. 

The Board also finds that the January 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned January 2009 notice letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the January 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The Board further points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2002).  That notwithstanding, the Board finds that all notification and development action needed to arrive at a decision as to the application to reopen has been accomplished.  Specifically, with regard to the claim to reopen, the AOJ informed the Veteran of the requirements as set forth in 38 C.F.R. § 3.156(a) by way of the January 2009 notice letter, which provided the regulatory definition of "new and material" evidence.  The Veteran was also told of the evidence and information necessary to establishing the underlying claim of entitlement to service connection.  Specifically regarding VA's duty to notify, the Board finds that the January 2009 notice letter to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.

The January 2009 notice letter also notified the Veteran that, to be considered material, evidence he supplied must pertain to the reason his claim for service connection for a right shoulder disorder was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board thus concludes that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Consequently, the Board does not find that the VCAA requires remand to the RO.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records have been associated with the claims file, as have records of private and VA treatment he has received since service and records of his application for benefits from the Social Security Administration (SSA).  He has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained.  Additionally, the Veteran was afforded VA examination in April 2012 concerning his claim for service connection for a right hip disorder, report of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examination obtained in this case is sufficient, as it is predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings.  The examiner consider the Veteran's statements and provided a rationale for the findings made, relying on and citing to the records reviewed.  

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  The Board is aware that no VA examination was provided to the Veteran in conjunction with his claim for service connection for impotence but notes that the record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2013).  In this case, as discussed below, there is simply no suggestion in the record that the Veteran's impotence is in any way etiologically linked to his service.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Petition to Reopen

In an April 2001 rating decision, the RO denied the Veteran's claim for service connection for a right shoulder disorder.  The Veteran did not appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).  In March 2008, the Veteran sought to reopen his claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for a right shoulder disorder was the April 2001 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for a right shoulder disorder in November 1999.  The RO denied the claim for service connection in rating decisions issued in February 2000, March 2000, and April 2001 and, in so doing, found that the Veteran had a pre-existing right shoulder disorder that had not worsened while he was on active duty.  These decisions were not appealed and therefore became final.  The Veteran now again asserts that he has a right shoulder disorder that is related to service.  As a result, the Veteran contends that service connection for a right shoulder disorder is warranted.

Evidence of record in 2001 included the Veteran's service treatment records and records of post-service VA medical treatment.  Review of the service treatment records reflects that his April 1965 entrance medical examination is silent as to any pre-existing injury to the right shoulder; to the contrary, his musculoskeletal system and upper extremities were found to be normal.  He was treated in September 1966 for pain in his right shoulder when lifting weights; at that time, he reported that he had dislocated his right shoulder the year prior to entering service.  He was diagnosed with "sequelae to previous dislocation" at a November 1966 follow-up visit, but was noted to have a normal musculoskeletal system and normal upper extremities at his April 1967 separation medical examination.  Following his separation from service, the Veteran was treated on multiple occasions for complaints of pain in his right shoulder, which was diagnosed as arthritis.  

Evidence added to the record since the RO's April 2001 denial concerning the Veteran's claim for service connection for a right shoulder disorder includes records of treatment he has received from VA treatment providers since that date as well as SSA records.  VA treatment records include records from multiple surgeries the Veteran has undergone to address his right shoulder disorder, as well as a statement from his treating psychiatrist dated in December 2013.  Records from the Veteran's ongoing treatment reflect that he was assessed in October 2004 pursuant to his first surgery; at that time, his physician noted that the Veteran's right shoulder pain was "due to a combination of military service and sports participation," as well as a pre-service dislocation of the shoulder that occurred at age 20.  In addition, in the December 2013 statement, the Veteran's treating VA psychiatrist indicated that the Veteran's depression was due to his ongoing problems with his right shoulder, which "injury occurred while he was in the service."  As such, the Board finds that the evidence, in the form of the VA treatment providers' October 2004 and December 2013 statements, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the April 2001 rating decision, the RO denied the Veteran's claim for service connection because he had not established that he had a right shoulder disorder that was related to, or worsened by, his time on active duty.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed evidence supporting the Veteran's contention that he has a shoulder disorder that is related to his time in service.  Newly submitted evidence, however, directly addresses a fact that had been unestablished at the time of the April 2001 determination-a chronic right shoulder disorder related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran has provided evidence suggesting a possible link between his current right shoulder problems and service.  Because the evidence submitted by the Veteran provides such evidence, the Board finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim of service connection for a right shoulder disorder have been met.

B.  Claims for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

When arthritis becomes manifest to a compensable degree within a year of separation from qualifying service, it may be presumed to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307, 3.309 (2013). 

Regarding diagnosis of the Veteran's claimed disabilities, a review of his service treatment records reflects that the record is silent as to diagnoses of or treatment for any problems with his right hip or complaints of impotence, although he was treated on one occasion in November 1965 for complaints of inguinal pain during paratrooper training, which was diagnosed as inguinal lymphadenopathy.  At the Veteran's separation, a report of medical history, prepared in May 1967, shows that he had normal musculoskeletal and genitourinary systems, with no abnormalities noted and no complaints of any such problems on his May 1967 separation report of medical history.  

Relevant post-service medical evidence consists of records of treatment the Veteran has received from both private and VA treatment providers, as well as report of an April 2012 VA examination concerning the Veteran's right hip claim.  Post-service medical records reflect that the Veteran complained of a five-year history of erectile dysfunction in February 2006, for which he has continued to seek treatment.  Report of the April 2012 VA examination reflects the Veteran's complaint that his right hip pain began following paratrooper training in service.  At that time, the examiner diagnosed the Veteran with right hip strain and instability as well as osteoarthritis but opined that the disorders are less likely than not due to service.  In so finding, the examiner pointed to the lack of any complaints of or treatment for any right hip problems while in service or for many years following his separation from active duty.  The Veteran also contended, at his December 2013 hearing before the undersigned, that he injured his hip during paratrooper training and that he believes his current right hip disorder and impotence are traceable to that initial injury.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a right hip disorder and impotence.  The Board concedes that VA examination, as well as the Veteran's records of ongoing private treatment, confirms that the Veteran currently suffers from a right hip disorder in the form of right hip strain, instability, and osteoarthritis, as well as impotence/erectile dysfunction.  The Board concludes, however, that the greater weight of the evidence is against the claims.  Here, the Veteran's service treatment records are completely silent as to complaints of or treatment for impotence, any right hip disorders, or any related symptomatology.  His May 1967 separation medical examination reveals findings of no abnormalities of the spine, musculoskeletal and genitourinary systems, or lower extremities.  

The Board finds compelling the April 2012 VA examiner's opinions regarding the etiology of the Veteran's claimed right hip disorder.  In that connection, the Board notes first that the April 2012 VA examiner found that no current right hip disorder is etiologically related to the Veteran's time in service.  In that connection, the examiner relied on the lack of any in-service complaints of or treatment for any right hip problems in finding that any etiological relationship between his current right hip disorders and service was doubtful.  

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and his current right hip disorder or impotence.  In that connection, the Board notes that the medical opinions submitted by the April 2012 VA examiners did not attribute the Veteran's current right hip disorders to his time on active duty, based on the lack of any medical evidence to establish an etiological link as well as the lack of any in-service complaints of or treatment for right hip problems.  This evidence is uncontradicted by any competent medical evidence of record; there is simply no competent medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service and his current right hip disorders.  Indeed, the Veteran's case has been based on his own conjecture of a possible medical relationship between current disability and military service.  The Board consequently finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right hip disorder.  The Board concedes that the Veteran has current diagnoses of right hip strain, instability, and osteoarthritis.  However, the competent evidence does not attribute any such disorder to military service.  In order for the Veteran's claims to be granted, the record would have to contain competent evidence of a link between the present disorders and military service.  Here, there is no such evidence; nor is there evidence in the Veteran's service treatment records to indicate that he complained of or sought treatment for any problems with his right hip or impotence during service.  In fact, as noted above, the only competent medical opinion of record that speaks to the relationship between any current right hip disability and service is unfavorable.  Relevant law and regulations do not provide for the grant of service connection in the absence of evidence linking a current disability to service.  

Particularly regarding the right hip claim, the Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  In this case, the April 2012 VA examiner's medical opinions, which are based on the entire record including the Veteran's own history, is that the Veteran's current right hip disorders are not at least as likely as not related to military service.  Because these opinions are not controverted by any other competent medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's claim for service connection for a right hip disorder must be denied.

Regarding his impotence claim, the Board concedes that the Veteran has been treated for impotence during the appeal period, but none of his treatment providers has provided an opinion that any such disability is related to military service.  Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence linking the Veteran's impotence to service.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter, such the relationship between his current impotence and military service.  See Bostain, 11 Vet. App. at 127.  Thus, in light of the foregoing analysis and the underlying facts, the Veteran's claim for service connection for impotence must be denied.

In so finding, the Board has considered the Veteran's contentions that his current right hip problems and his impotence were caused by his time in service.  However, as a layperson, the Veteran has no competence to give a medical opinion on a complex question of etiology such as whether any in-service experiences caused the later development of arthritis, muscle strain, or erectile dysfunction.  Thus, although the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claims for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that his current right hip problems are not caused or aggravated by service.  Thus, the Veteran's own assertions as to the etiology of his impotence and his current right hip disorders have little probative value.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a right hip disorder and impotence.  Although the Veteran asserts that his right hip complaints and his impotence can be attributed to his time in service, the record does not establish that he has the medical training necessary to offer competent opinions on such complex matters of medical etiology.  See Bostain, 11 Vet. App. at 127.  The Board thus concludes that a preponderance of the evidence is against the claims.


ORDER

New and material evidence to reopen a claim of service connection for a right shoulder disorder has been received; to this limited extent, the appeal of this issue is granted.

Entitlement to service connection for a right hip disorder is denied.

Entitlement to service connection for impotence is denied.


REMAND

In light of the Board's conclusion that the claim for entitlement to service connection for a right shoulder disorder is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim, as well as the claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of right shoulder surgery.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153 (West 2002).

Here, the Veteran has stated that he has experienced problems with his right shoulder since service.  In particular, the Veteran reported at his December 2013 hearing before the undersigned that he experienced a right shoulder injury during service and that he has experienced right shoulder problems since that time.

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

The Board further notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report :if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Regarding the Veteran's claim for service connection for a right shoulder disorder, the Board notes that the Veteran's service treatment records show that he was treated for right shoulder pain while on active duty.  A September 1966 treatment record reflects that the Veteran reported that he dislocated his right shoulder one year prior to service; he was noted at a November 1966 treatment visit to have a diagnosis of right shoulder pain as "sequelae to previous dislocation."  Post-service records include records of VA and private treatment the Veteran has received since service.  VA treatment records reflect treatment for multiple complaints of right shoulder pain, as well as surgeries the Veteran underwent in October 2004, February 2005, and April 2006.  He was seen on several occasions in 1999 for complains of shoulder pain for "multiple years" and was diagnosed in August 1999 with impingement and arthritis of the right shoulder.  At a pre-operative report in October 2004, the Veteran was noted to have right shoulder pain that was "due to a combination of military service and sports participation," as well as a dislocation of the shoulder that occurred prior to service at age 20.  He was diagnosed at that time with longstanding osteoarthritis of the right shoulder.  In November 2005, following the unsuccessful second surgery, the Veteran was noted to have "component instability" in the shoulder that was "likely due to previous shoulder laxity related to dislocations" of the shoulder.  However, there is no medical evidence of record of any pre-service injury to the right shoulder; the only such evidence is the Veteran's own accounts of his previous right shoulder dislocation.   

The Veteran also underwent VA examination in April 2012 and June 2013.  At the April 2012 examination, the Veteran was diagnosed with right shoulder strain and instability post surgery, as well as widening of the AC joint.  The examiner initially opined that the disorders are likely related to the Veteran's service, noting the Veteran's in-service treatment for right shoulder pain and stating that "injury to a joint leads to regional anatomical changes that progressively worsen over time."  However, in an April 2013 addendum opinion, the examiner offered a negative opinion, stating that she had previously been unaware of the alleged pre-service right shoulder dislocation.  The examiner stated that the pre-service injury "is verified by a service treatment note that states the claimant reported dislocating his shoulder at some point prior to military service.  Therefore the initial injury did not occur due to military service."  At a second VA examination in June 2013, the Veteran was diagnosed with right shoulder dislocation and severe degenerative joint disease status post total arthroplasty.  The examiner noted the Veteran's report of having dislocated his right shoulder prior to service.  The examiner stated that the Veteran "has a clear and unmistakable right shoulder condition that existed prior to service."  The examiner further noted that the Veteran was "asymptomatic" at the time of the entrance medical examination in April 1965 and pointed out that he did not have a "recurrence of dislocation" of the right shoulder while in service.  However, the examiner failed to offer an opinion as to whether there is clear and unmistakable evidence that the Veteran had a right shoulder disorder prior to service and, if so, whether such a disorder was clearly and unmistakably not worsened beyond its natural progression during service.

As relates to the Veteran's claimed right shoulder disorder, as noted above, the evidence currently of record suggests that the Veteran's current right shoulder disorder is attributable to a right shoulder dislocation that occurred prior to service.  However, no finding of any right shoulder disorder was noted at the Veteran's April 1965 entrance medical examination.  Further, as noted by the June 2013 VA examiner, the Veteran's right shoulder was "asymptomatic" at service entrance, suggesting that there was no actual disorder of the right shoulder extant at the time he entered active duty.  There is no medical evidence to substantiate the contention that the Veteran did in fact dislocate his right shoulder and cause injury prior to service.  Thus, the question must be answered as to whether the Veteran's right shoulder disorder clearly and unmistakably both existed prior to service and was not worsened thereby.  In that connection, the Board notes that the 1966 service treatment records rely only on the Veteran's report of a pre-existing injury, and the June 2013 VA examiner opined only that the Veteran currently has a "clear and unmistakable" right shoulder disorder.  No opinion was offered as to whether the right shoulder disorder clearly and unmistakably pre-existed service, and if so whether it was clearly and unmistakably not worsened by such service.

The Board acknowledges that in the RO's denial of the Veteran's claim for service connection for a right shoulder disorder, the Veteran's right shoulder problems were found to have existed prior to his entry into service.  However, the Board notes first that the evidence did not specifically address whether there was clear and unmistakable evidence that the Veteran's right shoulder disorder both pre-existed service and was not aggravated beyond its normal progression during the Veteran's period of active duty.  As noted above, the presumption of soundness may be rebutted only by clear and unmistakable evidence both that a right shoulder disorder existed prior to service and that such disorder was not aggravated by such service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, the Veteran has contended that he has a current right shoulder disorder that began in service and has continued to the present.  The evidence clearly documents that the Veteran was treated for problems with the right shoulder in service.  Relevant medical evidence suggests that the Veteran's right shoulder disorder predated his entry into service, but no diagnoses were noted at the Veteran's entry into service.  Thus, the Veteran is entitled to the presumption of soundness, which as noted above can be overcome only by clear and unmistakable evidence both that the disability pre-existed service and was not worsened thereby.  The Board thus concludes that further analysis is required to determine whether the Veteran had a right shoulder disorder that both clearly and unmistakably pre-existed service and was clearly and unmistakably not worsened by service.

The Board thus finds that another VA examination must be obtained in order to properly assess the Veteran's claim that he experiences a right shoulder disorder that is a result of, or was aggravated by, his time in service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Board will therefore remand to obtain a clearer assessment of the Veteran's right shoulder by a qualified VA medical professional, based on a thorough physical examination and review of his claims file and medical history.  In particular, in order for the agency of original jurisdiction (AOJ) to make a legal determination with regard to the presumption of soundness, medical opinion evidence is needed addressing both whether the Veteran's right shoulder disorder clearly and unmistakably existed prior to service, and if so whether any such disability was clearly and unmistakably not worsened beyond its natural progression during the Veteran's time on active duty.

Regarding the Veteran's claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of right shoulder surgery, the Board finds that a remand is needed for further evidentiary development of this issue.

The Veteran asserts that he incurred additional disability when he underwent surgery on his right shoulder at the Long Beach VA Medical Center (VAMC) on October 27, 2004, and again on February 4, 2005.  (The Veteran clarified at his March 2008 hearing before a Decision Review Officer that he did not believe the third surgery, conducted in April 2006, caused him any additional disability.)  In particular, the Veteran contends that he was not properly notified of the possible outcomes of the two surgeries and instead was given a guarantee that his shoulder pain would subside following surgery.  He also contends that the surgeon failed to properly perform the surgeries, including failing to cement the components into place in the first surgery and installing an improperly sized ball joint component in the second surgery.  

A review of the Veteran's treatment records from the Long Beach VAMC indicate that he underwent right shoulder surgery on October 27, 2004, to address a diagnosis of osteoarthritis in the shoulder.  Following that surgery, the Veteran continued to complain of pain and limitation of motion in the shoulder.  Revision surgery was suggested, and at a January 2005 pre-operative consult, the physician noted that it "appears the component has rotated," which the physician found to be likely due to the fact that the component was not "cemented."  The Veteran underwent a revision surgery on February 4, 2005, but continued to complain of pain and instability following that procedure.  A December 2005 treatment note indicates that the Veteran was experiencing component instability likely due to laxity caused by a prior shoulder dislocation.  He underwent a third surgery, a total shoulder arthroplasty, in April 2006.

Also of record is a private evaluation dated in December 2006.  At that time, the Veteran reported that he dislocated his right shoulder prior to service and had not dislocated the shoulder since that time, although he had continued to have pain in the joint.  He was noted to have residual pain and weakness in the right shoulder following three surgeries.  The physician noted that the pain, weakness, and limitation of motion were likely the result of the Veteran's having had three surgeries on the shoulder rather than just one.  The physician also noted that it was "somewhat unusual" for two separate surgeries to fail, requiring a third.  

The Veteran has not been afforded a VA examination to determine whether he has any additional disability resulting from the October 2004 and February 2005 right shoulder surgeries performed at the Long Beach VAMC.  The Board thus finds that in light of the above findings, VA examination is needed regarding the Veteran's claim for disability benefits under 38 U.S.C.A. § 1151 for residuals of right shoulder surgery performed at the Long Beach VAMC in October 2004 and February 2005.  In this regard, the physician must provide diagnoses of each disability from which the Veteran currently suffers that can be etiologically linked to the October 2004 or February 2005 surgeries and must offer a well-reasoned and detailed opinion specifically addressing whether any such diagnosed disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, to include specifically the October 2004 and February 2005 right shoulder surgeries performed at the Long Beach VAMC. See 38 U.S.C.A. § 5103A(d).

In addition, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32 (2013), Informed Consent, a section under the heading of Protection of Patient Rights, are extensive.  In particular, under 38 C.F.R. § 17.32(b), all patient care furnished under title 38 U.S.C. shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others.  In such circumstances, consent is implied.

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate, the nature of the proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  Finally, the consent form will be witnessed, will be filed in the patient's medical records, and will be valid for a period of 60 calendar days.  38 C.F.R. § 17.32(d).

The claims file contains a VA treatment record dated in January 2005 that refers to the consent form pertaining to the February 2005 surgery.  However, the actual signed full-length consent form is not of record, nor is the consent form from the October 2004 surgery of record.  On remand, the actual signed consent forms, or copies thereof, from both surgeries must be obtained so that the claim may be properly adjudicated.

As to the issue of entitlement to service connection for an acquired psychiatric disorder secondary to a right shoulder disorder, the Board finds that the right shoulder claims being remanded herein are inextricably intertwined with the Veteran's claim for service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must obtain the actual signed consent form (not an electronic summary), or a legible copy thereof, for the October 27, 2004, and February 4, 2005, right shoulder procedures, as well as copies of any other surgical records or reports not currently of record.

2.  The Veteran must be scheduled for VA examination and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner(s).  All examiners' reports must reflect consideration of the Veteran's documented medical history and assertions.

The examiner must review the Veteran's claims file and medical history, examine the Veteran, and opine as to whether there is clear and unmistakable evidence that any diagnosed right shoulder disorder existed prior to service.  If such evidence is found, whether based on the available record or on medical principles regarding the etiology of such disabilities in cases such as the Veteran's, the reviewer must then address whether there is clear and unmistakable evidence that any such disorder did not undergo a worsening beyond the normal progression of the disease during military service.  The examiner must fully explain his or her reasoning for all conclusions reached, including a clearly explanation of why any evidence is found to meet the clear and unmistakable standard.

If the Veteran's right shoulder disorder is not found to have pre-existed service, the reviewer must also address whether each such disorder is at least as likely as not directly related to his time in service.  The bases for each opinion provided must be explained in detail with the complete rationale for the opinions expressed.  The examiner must set forth in detail all medical reasons for accepting or rejecting any statements made by the Veteran.

Physical examination must also be conducted with a view toward determining a diagnosis of any residuals of right shoulder surgery from which the Veteran currently suffers.  The physician must conduct physical examination of the Veteran, thoroughly review the claims file (in particular, the opinion of the December 2006 private physician), and provide diagnoses of each residual disability the Veteran currently experiences as a result of the right shoulder surgeries conducted at the Long Beach VAMC in October 2004 and February 2005.  The examiner must specifically address whether any such residual disability from the Veteran's right shoulder surgeries was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

In this regard, the physician must thoroughly discuss the December 2006 private physician's statement that the Veteran's current pain, weakness, and limitation of motion of the right shoulder are likely the result of the Veteran's having had three surgeries on the shoulder rather than just one and that it was "somewhat unusual" for two separate surgeries to fail, requiring a third.  The examiner must further discuss the Veteran's claims that he currently experiences significant right shoulder pain and limitation of motion as a result of the October 2004 and February 2005 surgeries.

Additionally, the examiner must address the following questions:  
* Was any additional disability proximately caused by an event not reasonably foreseeable?  
* Was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

A detailed explanation for all conclusions reached by the examiner must be provided.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s).

3.  The AOJ must ensure that the examination reports complies with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


